DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3, 8-11, 13, and 19-23 allowed.

The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose, teach, or fairly suggest,
wherein the fuel dosing lever comprises: a dosing lever base; a first dosing lever arm connected to a first end of the dosing lever base; a second dosing lever arm connected to a second end of the dosing lever base; a first dosing lever pivot pin connected to and transversely extending from the first dosing lever arm; a second dosing lever pivot pin connected to and transversely extending from the second dosing lever arm; a first dosing lever engagement end connected to the first dosing lever arm; and a second dosing lever engagement end connected to the second dosing lever arm, wherein the main housing includes a housing cap comprising: a housing cap body; a first pivot pin receiving member connected to the housing cap body and configured to receive the first dosing lever pivot pin; and a second pivot pin receiving member connected to the housing cap body and configured to receive the second dosing lever pivot pin.
The prior art of record that comes closest to teaching these limitations is Gibson et al. US 20080110953 Al (Gibson), Shea et al. US 20080000451 Al (Shea), and Wagdy et al. US 20070074706 Al (Wagdy). Gibson, Shea, and Wagdy teach a fuel door assembly and a fuel cell receiving assembly. However, all three prior art references fail to teach a housing cap comprising of a housing cap body and first and second pivot pin receiving members. Additionally, it would require an unreasonable combination of references that would not suffice for a realistic case of obviousness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Page 7, filed 01 Feb 2022, with respect to the rejected claims have been fully considered and are persuasive.  The rejection of the claims has been withdrawn. 



Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS G DEL VALLE whose telephone number is (303)297-4313. The examiner can normally be reached Monday-Friday, 0730 - 1630 MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on 571 270 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LUIS G DEL VALLE/Examiner, Art Unit 3731                                                                                                                                                                                                        22 April 2022

/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731